            Case 1:20-cv-02897-PAC Document 1 Filed 04/08/20 Page 1 of 19



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 BRUCE E. KATZ, M.D., P.C. d/b/a Juva Skin          )
 and Laser Center, a New York professional          )
 corporation, individually and as the               )
 representative of a class of similarly-situated    )
 persons,                                           )
                                                    ) Civil Action No. 1:20 cv 2897
                         Plaintiff,                 )
                                                    ) CLASS ACTION
                  v.                                )
                                                    )
 FOCUS FORWARD LLC, a Pennsylvania                  )
 limited liability company,                         )
                                                    )
                         Defendant.                 )

                                 CLASS ACTION COMPLAINT

       Plaintiff, BRUCE E. KATZ, M.D., P.C. d/b/a Juva Skin and Laser Center (“Plaintiff”),

brings this action on behalf of himself and all others similarly situated, through his attorneys, and

except as to those allegations pertaining to Plaintiff or his attorneys, which allegations are based

upon personal knowledge, alleges the following upon information and belief against Defendant,

FOCUS FORWARD LLC (“Defendant”):

                                 PRELIMINARY STATEMENT

       1.        This case challenges Defendant’s practice of sending unsolicited advertisements

via facsimile.

       2.        The federal Telephone Consumer Protection Act of 1991, as amended by the Junk

Fax Prevention Act of 2005, 47 U.S.C. § 227 (hereafter “TCPA” or the “Act”), and the regulations

promulgated under the Act, prohibit a person or entity from sending fax advertisements without

the recipient’s prior express invitation or permission. The TCPA provides a private right of action

and provides statutory damages of $500 per violation.
            Case 1:20-cv-02897-PAC Document 1 Filed 04/08/20 Page 2 of 19



       3.       On or about September 12, 2019, Defendant sent Plaintiff an unsolicited fax

advertisement in violation of the TCPA (the “September 12, 2019 Fax”), a true and correct copy

of which is attached hereto as Exhibit A, and made a part hereof. On or about October 25, 2019,

Defendant sent another unsolicited fax advertisement in violation of the TCPA (the “October 25,

2019 Fax”), a true and correct copy of which is attached hereto as Exhibit B, and made a part

hereof. Exhibits A and B are collectively referred to herein as the “Faxes.”

       The Faxes seek participants for research studies to share 1) their opinions regarding the

prescription of topical products (9/12/19 fax), and 2) their experience treating patients with Non-

Muscle Invasive Bladder Cancer (10/25/19 fax).

       4.       Plaintiff alleges on information and belief that Defendant have sent, and continue

to send, unsolicited advertisements via facsimile transmission in violation of the TCPA, including

but not limited to the advertisements sent to Plaintiff.

       5.       Defendant’s unsolicited faxes have damaged Plaintiff and the class in that a junk

fax recipient loses the use of its fax machine, paper, and ink toner. An unsolicited fax wastes the

recipient’s valuable time that would have been spent on something else. A junk fax intrudes into

the recipient’s seclusion and violates the recipient’s right to privacy. Unsolicited faxes occupy fax

lines, prevent fax machines from receiving authorized faxes, prevent their use for authorized

outgoing faxes, cause undue wear and tear on the recipients’ fax machines, and require additional

labor to attempt to discern the source and purpose of the unsolicited message.

       6.       On behalf of itself and all others similarly situated, Plaintiff brings this case as a

class action asserting claims against Defendant under the TCPA. Plaintiff seeks to certify a class

which were sent the Faxes and other unsolicited fax advertisements that were sent without prior

express invitation or permission and without compliant opt-out language (to the extent the




                                                  2
              Case 1:20-cv-02897-PAC Document 1 Filed 04/08/20 Page 3 of 19



affirmative defense of “established business relationship” is alleged). Plaintiff seeks statutory

damages for each violation of the TCPA and injunctive relief.

         7.       Plaintiff is informed and believes, and upon such information and belief avers, that

this action is based upon a common nucleus of operative facts because the facsimile transmissions

at issue were and are being done in the same or similar manner. This action is based on the same

legal theory, namely liability under the TCPA. This action seeks relief expressly authorized by the

TCPA: (i) injunctive relief enjoining Defendant, its employees, agents, representatives,

contractors, affiliates, and all persons and entities acting in concert with them, from sending

unsolicited advertisements in violation of the TCPA; and (ii) an award of statutory damages in the

minimum amount of $500 for each violation of the TCPA, and to have such damages trebled, as

provided by § 227(b)(3) of the Act in the event the Court determines any TCPA violations were

willful or knowing.

                                   JURISDICTION AND VENUE

         8.       This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C.

§ 227.

         9.       This Court has personal jurisdiction over Defendant because Defendant transacts

business within this judicial district, has made contacts within this judicial district, and/or has

committed tortious acts within this judicial district.

                                              PARTIES

         10.      Plaintiff, BRUCE E. KATZ, M.D., P.C. d/b/a Juva Skin and Laser Center, is a New

York professional corporation with its principal place of business within this judicial district.

         11.      Defendant, FOCUS FORWARD LLC, is a Pennsylvania limited liability company

with its principal place of business in Wayne, Pennsylvania.




                                                   3
           Case 1:20-cv-02897-PAC Document 1 Filed 04/08/20 Page 4 of 19



                                              FACTS

       12.     On information and belief, Defendant is a for-profit corporation that provides,

among other services, market research.

       13.     On information and belief, Defendant, as part of its market research and services,

conducts surveys on behalf of its clients to gather data for their clients’ marketing and sales needs.

Defendant receives payment for providing this information to its clients.

       14.     On or about September 12, 2019, and October 25, 2019, Defendant sent two

unsolicited facsimile research study requests to Plaintiff using a telephone facsimile machine,

computer, or other device. See Exhibits A, B. Plaintiff received the Faxes on a stand-alone fax

machine.

       15.     The September 12, 2019 Fax states in part the following:

       ATTENTION: NURSE PRACTITIONERS

       We are currently conducting a market research study amongst Nurse Practitioners
       and Physician Assistants working in Dermatology offices, regarding the
       prescription of topical products, and would like to include your opinions. We are
       particularly interested in speaking with those who work in Group Practices with
       Corporate Ownership or IDN.



       In appreciation of the value of your time, we are offering an honorarium of $150
       for your participation in a 30 minute telephone interview.

(Exhibit A)

       16.     The October 25, 2019 Fax states in part the following:

       ATTENTION: Nurses and Physician Assistants



       We are currently conducting a market research study amongst Nurses and Physician
       Assistants who are working in a Urology practice of 15 or more practicing
       physicians, regarding experience treating patients with Non-Muscle Invasive
       Bladder Cancer, and would like to include your opinions.



                                                  4
           Case 1:20-cv-02897-PAC Document 1 Filed 04/08/20 Page 5 of 19



         In appreciate of the value of our time, we are offering an honorarium of $150 for
         your participation in a 45 minutes telephone interview…

(Exhibit B).



         17.    The website www.focusfwd.com (last visited March 2, 2020) states: “We’re

committed to guiding you toward your objectives with a complete approach to research services.”

         18.    The Faxes are generic invitations to various nurse practitioners, nurses, and/or

physicians assistants calling to their attention the fact that the service of research study participants

is desired, and in exchange for this service, Defendant will pay each participant $150. See Exhibits

A and B.

         19.    The Faxes are offers by Defendant to “buy” a service from Plaintiff and the putative

Class (research study takers), and Defendant then sells the data collected from this service to its

clients and uses it to make recommendations to its clients.            On that basis, the Faxes are

advertisements under the TCPA and the regulations implementing the TCPA.

         20.    Plaintiff did not give “prior express invitation or permission” to Defendant to send

the Faxes.

         21.    Defendant created or made the Faxes, or directed a third party to do so, and the

Faxes were sent by or on behalf of Defendant with Defendant’s knowledge and authorization.

         22.    Plaintiff did not give Defendant “prior express invitation or permission” to send the

Faxes.

         23.    On information and belief, Defendant faxed the same and other unsolicited

facsimile advertisements without prior express invitation or permission, and without the required

opt-out language, thereby precluding the affirmative defense of established business relationship.




                                                   5
          Case 1:20-cv-02897-PAC Document 1 Filed 04/08/20 Page 6 of 19



       24.     There are no reasonable means for Plaintiff (or any other class member) to avoid

receiving unauthorized faxes. Fax machines are left on and ready to receive the urgent

communications their owners desire to receive.

       25.     Defendant’s facsimiles attached as Exhibit A do not display a proper opt-out notice

as required by 47 C.F.R. § 227(b)(1)(C) and 47 C.F.R. § 64.1200(a)(4).

                              CLASS ACTION ALLEGATIONS

       26.     In accordance with Fed. R. Civ. P. 23(b)(3), Plaintiff brings this class action

pursuant to the TCPA, on behalf of the following class of persons:

               All persons who (1) on or after four years prior to the filing of this
               action, (2) were sent telephone facsimile messages of material
               advertising the commercial availability or quality of any property,
               goods, or services by or on behalf of Defendant, (3) from whom
               Defendant did not obtain “prior express invitation or permission” to
               send fax advertisements, or (4) with whom Defendant did not have
               an established business relationship, and (5) where the fax
               advertisements did not include an opt-out notice compliant with 47
               C.F.R. § 64.1200(a)(4).

Excluded from the Class are Defendant, its employees and agents, and members of the Judiciary.

Plaintiff seeks to certify a class that includes but is not limited to the fax advertisements sent to

Plaintiff. Plaintiff reserves the right to amend the class definition upon completion of class

certification discovery.

       27.     Class Size (Fed. R. Civ. P. 23(a)(1)): Plaintiff is informed and believes, and upon

such information and belief avers, that the number of persons and entities of the proposed Class is

numerous and joinder of all members is impracticable. Plaintiff is informed and believes, and upon

such information and belief avers, that the number of class members is at least forty.




                                                 6
          Case 1:20-cv-02897-PAC Document 1 Filed 04/08/20 Page 7 of 19



       28.       Commonality (Fed. R. Civ. P. 23(a)(2)): Common questions of law and fact apply

to the claims of all class members. Common material questions of fact and law include, but are not

limited to, the following:

                 (a)    Whether the Faxes and other faxes sent during the class period constitute

       advertisements under the TCPA and its implementing regulations ;

                 (b)    Whether Defendant meets the definition of “sender” for direct TCPA

       liability, meaning a “person or entity on whose behalf a facsimile unsolicited advertisement

       is sent or whose goods or services are advertised or promoted in the unsolicited

       advertisement,” 47 C.F.R. § 64.1200(f)(10;

                 (c)    Whether Defendant had prior express invitation or permission to send

       Plaintiff and the class fax advertisements;

                 (d)    Whether the Faxes contain an “opt-out notice” that complies with the

       requirements of § (b)(1)(C)(iii) of the Act, and the regulations promulgated thereunder,

       and the effect of the failure to comply with such requirements;

                 (e)    Whether Defendant should be enjoined from faxing advertisements in the

       future;

                 (f)    The manner and method Defendant used to compile or obtain the list of fax

       numbers to which it sent Exhibit A or other fax advertisements;

                 (g)    Whether Defendant should be enjoined from sending fax advertisements in

       the future;

                 (h)    Whether Plaintiff and the other members of the class are entitled to statutory

       damages; and

                 (i)    Whether the Court should award treble damages.




                                                  7
          Case 1:20-cv-02897-PAC Document 1 Filed 04/08/20 Page 8 of 19



       29.     Typicality (Fed. R. Civ. P. 23(a)(3)): Plaintiff's claims are typical of the claims of

all class members. Plaintiff received the same or similar faxes as the faxes sent by or on behalf of

Defendant advertising the commercially availability or quality of property, goods or services of

Defendant during the Class Period. Plaintiff is making the same claims and seeking the same relief

for itself and all class members based upon the same federal statute. Defendant has acted in the

same or in a similar manner with respect to Plaintiff and all the class members by sending Plaintiff

and each member of the class the same or similar faxes or faxes which did not contain the proper

opt-out language or were sent without prior express invitation or permission.

       30.     Fair and Adequate Representation (Fed. R. Civ. P. 23(a)(4)): Plaintiff will fairly

and adequately represent and protect the interests of the class. Plaintiff is interested in this matter,

has no conflicts, and has retained experienced class counsel to represent the class.

       31.     Predominance and Superiority (Fed. R. Civ. P. 23(b)(3)): Common questions of

law and fact predominate over any questions affecting only individual members, and a class action

is superior to other methods for the fair and efficient adjudication of the controversy because:

               (a)     Proof of the claims of Plaintiff will also prove the claims of the class without

       the need for separate or individualized proceedings;

               (b)     Evidence regarding defenses or any exceptions to liability that Defendant

       may assert and attempt to prove will come from Defendant’s records and will not require

       individualized or separate inquiries or proceedings;

               (c)     Defendant has acted and is continuing to act pursuant to common policies

       or practices in the same or similar manner with respect to all class members;

               (d)     The amount likely to be recovered by individual class members does not

       support individual litigation. A class action will permit a large number of relatively small




                                                   8
         Case 1:20-cv-02897-PAC Document 1 Filed 04/08/20 Page 9 of 19



       claims involving virtually identical facts and legal issues to be resolved efficiently in one

       proceeding based upon common proofs; and

               (e)     This case is inherently manageable as a class action in that:

                       (i)     Defendant identified persons to receive the fax transmissions and it

               is believed that Defendant’s and/or Defendant’s agents’ computers and business

               records will enable Plaintiff to readily identify class members and establish liability

               and damages;

                       (ii)    Liability and damages can be established for Plaintiff and the class

               with the same common proofs;

                       (iii)   Statutory damages are provided for in the statute and are the same

               for all class members and can be calculated in the same or a similar manner;

                       (iv)    A class action will result in an orderly and expeditious

               administration of claims and it will foster economics of time, effort and expense;

                       (v)     A class action will contribute to uniformity of decisions concerning

               Defendant’s practices; and

                       (vi)    As a practical matter, the claims of the class are likely to go

               unaddressed absent class certification.




              Claim for Relief for Violation of the TCPA, 47 U.S.C. § 227 et seq.

       32.     The TCPA makes it unlawful for any person to “use any telephone facsimile

machine, computer or other device to send, to a telephone facsimile machine, an unsolicited

advertisement . . . .” 47 U.S.C. § 227(b)(1)(C).




                                                   9
         Case 1:20-cv-02897-PAC Document 1 Filed 04/08/20 Page 10 of 19



       33.     The TCPA defines “unsolicited advertisement” as “any material advertising the

commercial availability or quality of any property, goods, or services which is transmitted to any

person without that person's prior express invitation or permission, in writing or otherwise.”

47 U.S.C. § 227 (a) (5).

       34.     Opt-Out Notice Requirements. The TCPA strengthened the prohibitions against

the sending of unsolicited advertisements by requiring, in section (b)(1)(C)(iii) of the Act, that

senders of fax advertisements place a clear and conspicuous notice on the first page of the

transmission that contains the following, among other things (hereinafter collectively the “Opt-

Out Notice Requirements”):

               A.     a statement that the recipient is legally entitled to opt-out of receiving future

       faxed advertisements – knowing that he or she has the legal right to request an opt-out

       gives impetus for recipients to make such a request, if desired;

               B.     a statement that the sender must honor a recipient’s opt-out request within

       30 days and the sender’s failure to do so is unlawful – thereby encouraging recipients to

       opt-out, if they did not want future faxes, by advising them that their opt-out requests will

       have legal “teeth”;

               C.     a statement advising the recipient that he or she may opt-out with respect to

       all of his or her facsimile telephone numbers and not just the ones that receive a faxed

       advertisement from the sender – thereby instructing a recipient on how to make a valid opt-

       out request for all of his or her fax machines; and

               D.     The opt-out language must be conspicuous.

       The requirement of (1) above is incorporated from section (b)(D)(ii) of the Act. The

requirement of (2) above is incorporated from section (b)(D)(ii) of the Act and the rules and




                                                 10
         Case 1:20-cv-02897-PAC Document 1 Filed 04/08/20 Page 11 of 19



regulations of the FCC in ¶ 31 of its 2006 Report and Order (In re Rules & Regulations

Implementing the Telephone Consumer Protection Act, Junk Prevention Act of 2005, 21 F.C.C.R.

3787, 2006 WL 901720, which rules and regulations took effect on August 1, 2006). The

requirements of (3) above are contained in section (b)(2)(E) of the Act and incorporated into the

Opt-Out Notice Requirements via section (b)(2)(D)(ii). Compliance with the Opt-Out Notice

Requirements is neither difficult nor costly. The Opt-Out Notice Requirements are important

consumer protections bestowed by Congress upon consumers and businesses giving them the right,

and means, to stop unwanted fax advertisements.

       35.      2006 FCC Report and Order. The TCPA, in section (b)(2) of the Act, directed

the FCC to implement regulations regarding the TCPA, including the TCPA’s Opt-Out Notice

Requirements and the FCC did so in its 2006 Report and Order, which in addition provides among

other things:

                A.    The definition of, and the requirements for, an established business

       relationship for purposes of the first of the three prongs of an exemption to liability under

       section (b)(1)(C)(i) of the Act and provides that the lack of an “established business

       relationship” precludes the ability to invoke the exemption contained in section (b)(1)(C)

       of the Act (See 2006 Report and Order ¶¶ 8-12 and 17-20);

                B.    The required means by which a recipient’s facsimile telephone number must

       be obtained for purposes of the second of the three prongs of the exemption under section

       (b)(1)(C)(ii) of the Act and provides that the failure to comply with these requirements

       precludes the ability to invoke the exemption contained in section (b)(1)(C) of the Act (See

       2006 Report and Order ¶¶ 13-16);

                C.    The things that must be done in order to comply with the Opt-Out Notice




                                                11
         Case 1:20-cv-02897-PAC Document 1 Filed 04/08/20 Page 12 of 19



       Requirements for the purposes of the third of the three prongs of the exemption under

       section (b)(1)(C)(iii) of the Act and provides that the failure to comply with these

       requirements precludes the ability to invoke the exemption contained in section (b)(1)(C)

       of the Act (See 2006 Report and Order ¶¶ 24-34).

       36.     The Faxes. Defendant sent the Faxes on or about September 12, 2019 and October

25, 2019, via facsimile transmission from a telephone facsimile machine, computer, or other device

to the telephone number and telephone facsimile machines of Plaintiff and members of the Class.

The Faxes constituted advertisements under the Act and the regulations implementing the Act.

Defendant failed to comply with the Opt-Out Notice Requirements in connection with the Faxes.

The Faxes were transmitted to persons or entities without their prior express invitation or

permission and/or Defendant is precluded from sustaining the established business relationship

safe harbor with Plaintiff and other members of the class, because, inter alia, of the failure to

comply with the Opt-Out Notice Requirements. By virtue thereof, Defendant violated the TCPA

and the regulations promulgated thereunder by sending the Faxes via facsimile transmission to

Plaintiff and members of the Class. Plaintiff seeks to certify a class which includes these Faxes

and all others sent during the four years prior to the filing of this case through the present.

       37.     Defendant’s Other Violations. Plaintiff is informed and believes, and upon such

information and belief avers, that during the period preceding four years of the filing of this

Complaint and repeatedly thereafter, Defendant has sent via facsimile transmission from telephone

facsimile machines, computers, or other devices to telephone facsimile machines faxes other than

Exhibits A and B that constitute advertisements under the TCPA that were transmitted to persons

or entities without their prior express invitation or permission (and/or that Defendant is precluded

from sustaining the established business relationship safe harbor due to its failure to comply with




                                                  12
         Case 1:20-cv-02897-PAC Document 1 Filed 04/08/20 Page 13 of 19



the Opt-Out Notice Requirements). By virtue thereof, Defendant violated the TCPA and the

regulations promulgated thereunder. Plaintiff is informed and believes, and upon such information

and belief avers, that Defendant may be continuing to send unsolicited advertisements via

facsimile transmission in violation of the TCPA and the regulations promulgated thereunder, and

absent intervention by this Court, will do so in the future.

       38.     The TCPA provides a private right of action to bring this action on behalf of

Plaintiff and Plaintiff Class to redress Defendant’s violations of the Act,and provides for statutory

damages. 47 U.S.C. § 227(b)(3). The Act also provides that injunctive relief is appropriate. Id.

       39.     The TCPA is a strict liability statute, so Defendant is liable to Plaintiff and the other

class members even if its actions were only negligent.

       40.     Defendant knew or should have known that (a) Plaintiff and the other class

members had not given prior express invitation or permission for Defendant or anybody else to

fax advertisements about the availability or quality of Defendant’s property, goods, or services to

be bought or sold; (b) Plaintiff and the other class members did not have an established business

relationship; (c) Defendant transmitted advertisements; and (d) the Faxes did not contain the

required Opt-Out Notice.

       41.     Defendant’s actions caused injury to Plaintiff and the other class members.

Receiving Defendant’s junk faxes caused Plaintiff and other recipients to lose paper and toner

consumed in the printing of Defendant’s faxes. Defendant’s faxes occupied Plaintiff's and class

members’ telephone lines and fax machines. Defendant’s faxes cost Plaintiff and class members’

time, as Plaintiff and its employees, as well as other class members and their employees, wasted

their time receiving, reviewing, and routing Defendant’s unauthorized faxes. That time otherwise

would have been spent on Plaintiff’s and the class members’ business or personal activities.




                                                  13
         Case 1:20-cv-02897-PAC Document 1 Filed 04/08/20 Page 14 of 19



Defendant’s faxes intruded into Plaintiff's and other class members’ seclusion and violated their

right to privacy, including their interests in being left alone. Finally, the injury and property

damage sustained by Plaintiff and the other class members from the sending of Defendant’s

advertisements occurred outside of Defendant’s premises.

        WHEREFORE, Plaintiff, BRUCE E. KATZ, M.D., P.C. d/b/a Juva Skin and Laser Center,

individually and on behalf of all others similarly situated, demands judgment in its favor and

against Defendant, FOCUS FORWARD LLC, as follows:

        A.      That the Court adjudge and decree that the present case may be properly maintained

as a class action, appoint Plaintiff as the representative of the class, and appoint Plaintiff’s counsel

as counsel for the class;

        B.      That the Court award actual monetary loss from such violations or the sum of five

hundred dollars ($500.00) for each violation, whichever is greater, and that the Court award treble

damages of $1,500.00 if the violations are deemed “willful or knowing”;

        C.      That the Court enjoin Defendant from additional violations; and

        D.      That the Court award pre-judgment interest, costs, and such further relief as the

Court may deem just and proper.

                                                Respectfully submitted,

                                                BRUCE E. KATZ M.D., P.C. d/b/a Juva Skin and
                                                Laser Center, individually and as the representative
                                                of a class of similarly-situated persons,

                                                By: /s/ Aytan Y. Bellin
                                                Aytan Y. Bellin
                                                BELLIN & ASSOCIATES LLC
                                                85 Miles Avenue
                                                White Plains, NY 10606
                                                Telephone: (914) 358-5345
                                                Facsimile: (212) 571-0284
                                                Aytan.Bellin@bellinlaw.com



                                                  14
Case 1:20-cv-02897-PAC Document 1 Filed 04/08/20 Page 15 of 19




                            And

                            Ryan M. Kelly (pro hac vice to be submitted)
                            ANDERSON + WANCA
                            3701 Algonquin Road, Suite 500
                            Rolling Meadows, IL 60008
                            Telephone: 847-368-1500
                            rkelly@andersonwanca.com




                              15
Case 1:20-cv-02897-PAC Document 1 Filed 04/08/20 Page 16 of 19
Case 1:20-cv-02897-PAC Document 1 Filed 04/08/20 Page 17 of 19
Case 1:20-cv-02897-PAC Document 1 Filed 04/08/20 Page 18 of 19
Case 1:20-cv-02897-PAC Document 1 Filed 04/08/20 Page 19 of 19
